                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

REGINA F. VALENCIA,

               Plaintiff,

vs.                                                                          1:19-cv-00002-KRS

ANDREW SAUL, Commissioner
of the Social Security Administration,

               Defendant.


             ORDER GRANTING PLAINTIFF’S MOTION FOR EAJA FEES

       THIS MATTER comes before the Court upon Plaintiff’s Petition and Memorandum for

Attorney Fees Under the Equal Access to Justice Act (“EAJA”) (Doc. 23), filed September 17,

2019. Having reviewed the motion, Defendant’s response in opposition (Doc. 24), and

Plaintiff’s subsequent reply (Doc. 25), the Court FINDS and CONCLUDES that Plaintiff’s

motion should be granted as set forth below.

       The EAJA was enacted on the premise that some individuals “may be deterred from

seeking review of…unreasonable governmental action” due to the resource and expertise

disparity between these individuals and the government. H.R. Rep. 96-1148, p. 5. To reduce

these deterrents, the Act permits certain prevailing parties to recover attorney fees and other

expenses unless the government can establish that its position was substantially justified or the

Court finds that special circumstances make the award unjust. 28 U.S.C. § 2412(d)(1)(A).

Neither exception applies in this case.

       On January 3, 2019, Plaintiff initiated a civil action against Defendant in this Court to

contest Defendant’s denial of her claim for disability benefits. (Doc. 1). Per the Court’s

scheduling order, as extended following Plaintiff’s unopposed request (Doc. 17), Plaintiff’s

                                                                                         Page 1 of 4
Motion to Reverse or Remand Agency Decision with a Supporting Memorandum of Law was

due on or before June 27, 2019. (Doc. 18). On June 14, 2019, thirteen (13) days before

Plaintiff’s deadline, Defendant filed an Unopposed Motion to Remand for Further Proceedings.

(Doc. 20). The Court granted Defendant’s motion on June 19, 2019 (Doc. 21), and entered a

judgment in favor of Plaintiff. (Doc. 22).

        As the prevailing party in the civil action, Plaintiff filed the instant motion requesting

EAJA fees in the amount of $2,362.40 for 11.6 hours of work.1 Plaintiff’s attorney, Karl

Osterhout, itemizes his time as follows:

         Receipt and review of Appeals Council decision; Review of file; conference

        w client re appeal to district court: 2.0

        Review of prepared complaint and related service documents: .3

        Receipt and preliminary review of Defendant’s Answer and the Administrative

        Transcript: 1.0

        Review of file; issue identification: 7.3

        Conference with Defendant re voluntary remand: .2

        Receipt and review of Defendant’s Motion to Remand for Reconsideration: .2

        Receipt and review of Memorandum Order remanding case; Telephone conference with

        client re: same: .1

        Preparation of Plaintiff’s Itemization of Time: .5

(Doc. 23-2).



1
  The EAJA limits an attorney’s fee award to $125.00 per hour “unless the court determines that an increase in the
cost of living or a special factor…justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). Plaintiff has requested an
hourly rate of $202.00 for work performed in 2018, and $204.00 for work performed in 2019. (Doc. 23, p. 2).
Defendant does not dispute that Plaintiff is entitled to the requested upward adjustment and the Court finds that
these rates are justified as they reasonably reflect cost of living adjustments based on the Consumer Price Index.


                                                                                                       Page 2 of 4
       Defendant, however, asks the Court to reduce the fee amount requested, arguing that

Plaintiff’s “billed” hours are excessive. Here, Defendant explains that the “relatively short

[administrative] record (554 pages, which included only 200 pages of medical records),” coupled

with “the fact that none of Plaintiff’s attorney’s time entries indicate that he actually started

drafting…the opening brief,” make Plaintiff’s request “excessive.” (Doc. 24, p. 3). Defendant

concludes his argument with a request that the Court reduce Plaintiff’s hours to five (five); two

(2) hours for the review of the Appeals Council notice, and three (3) hours for the review of the

answer, preliminary review of the transcript, and performance of “other miscellaneous tasks.”

(Id.). The Court is not swayed.

       While it is true that Mr. Osterhout’s Itemization of Time (Doc. 23-2) does not include

any hours allocated to drafting, it does show preparation for Plaintiff’s brief which was due less

than two (2) weeks before Defendant filed his motion for voluntary remand. Additionally,

Defendant’s proposal for five (5) hours of expenses is arbitrary at best. It allots two (2) hours to

the review of a five (5) page, boilerplate document (AR 1-3), and then reduces all of Plaintiff’s

remaining expenses by 6.6 hours. This, presumably, allows Mr. Osterhout to expense .7 hours,

rather than 7.3 hours, for “Review of file; issue identification.” (Doc. 23-2). Further, the Court

is unable to follow Defendant’s reasoning regarding the time Mr. Osterhout spent reviewing and

issue spotting, and the size of the administrative record.

       More than five (5) months passed between the date Plaintiff filed her complaint and the

date Defendant filed his motion for voluntary remand. The parties are well aware that Social

Security cases require a great deal of time to both research and brief. The administrative record

does not read like a novel, and the administrative law judge’s decision is a complex document

that lends itself to both attack and defense in multiple areas. Thus, the Court cannot fault Mr.



                                                                                           Page 3 of 4
Osterhout for the 7.3 hours he spent preparing in anticipation of drafting and filing Plaintiff’s

motion and memorandum. In sum, the Court is vested with the “discretion to adjust the amount

of [EAJA] fees for various portions of the litigation, guided by reason and statutory criteria.”

Commissioner, I.N.S. v. Jean, 496 U.S. 154, 166 (1990). And, in this case, the Court is without

reason to do so.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Petition and Memorandum for

Attorney Fees Under the Equal Access to Justice Act (Doc. 23) is GRANTED and Plaintiff is

awarded $2,362.40 in attorney fees pursuant to the EAJA, 28 U.S.C. § 2412(d). See Astrue v.

Ratliff, 560 U.S. 586, 591-93 (2010) (EAJA fees are paid to the prevailing party, not the

attorney).

       Payment of this amount shall constitute a complete release from and bar to any and all

claims Plaintiff may have relating to EAJA fees in connection with this action. The EAJA award

is without prejudice to Plaintiff’s attorney’s right to seek attorney fees pursuant to 42 U.S.C. §

406(b), subject to the offset provisions of the EAJA. See 28 U.S.C. § 2412(c)(1) (2006).

       IT IS FURTHER ORDERED that, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                                                         Page 4 of 4
